Citation Nr: 0504356	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling from March 11, 
1998 to February 9, 2004, and 70 percent disabling from 
February 10, 2004.

Entitlement to an effective date prior to February 10, 2004 
for the grant of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim of entitlement to 
service connection for PTSD.  During the course of this 
appeal, the veteran's claim of entitlement to service 
connection was granted, eventually to a 30 percent evaluation 
from March 11, 1998 to February 9, 2004, and a 70 percent 
evaluation from February 10, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, recently, submitted evidence indicates 
that the veteran started to receive Social Security 
Administration (SSA) benefits in January 2002.  None of the 
record on which the decision was base dare on file.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Therefore, the Board must 
remand this claim so that the relevant SSA records may be 
associated with the veteran's claims folder.  

In April 2004, the RO granted a 70 percent rating for the 
PTSD and a total rating for compensation purposes based on 
individual unemployability effective February 10, 2004.  
Received in May 2004 was a notice of disagreement with regard 
to the effective date.  Thus, a statement of the case is 
required for the issue of entitlement to an effective date 
prior to February 10, 2004 for the grant of a total rating 
for compensation purposes based on individual 
unemployability.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board points out that an earlier effective for 
the grant of the 70 percent rating is properly before the 
Board at this time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran maintains that the total rating and the 70 
percent rating should be effective the date of his retirement 
form work.  A February 2004 VA examination report indicates 
that veteran received a disability retirement from the VA 
health care system on July 1, 2001.  Accordingly these 
records should also be obtained

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a further remand will entail.  
However it is necessary to ensure that the veteran gets all 
consideration due him under the law and to ensure his right 
of due process.

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to take the appropriate 
action in order to obtain a copy of the SSA 
decision awarding disability benefits as referenced 
in the April 2002 award letter, and the evidence on 
which the decision was based.   

2.  The RO is requested to take the appropriate 
action in order to obtain a copy of the records 
pertaining his disability retirement from the VA 
Alabama Health Care System.

3.  The RO should furnish the appellant and his 
representative a statement of the case regarding 
the issue of entitlement to an effective date prior 
to February 4, 2004 for the grant of a total rating 
for compensation purposes based on individual 
unemployability.  He should be informed of the 
requirements necessary to perfect an appeal.  The 
RO is informed that this issue is not before the 
Board until the veteran perfects a timely 
substantive appeal.

4.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




